UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 10/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus International Small Cap Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Small Cap Fund ANNUAL REPORT October 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 36 Officers of the Fund 39 FOR MORE INFORMATION Back Cover Dreyfus International Small Cap Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus International Small Cap Fund, covering the 12-month period from November 1, 2015 through October 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally advanced over the reporting period in the midst of heightened market volatility stemming from various global economic developments. Toward the end of 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs in July and August before moderating as a result of uncertainty regarding U.S. elections and potential rate hikes. In the bond market, yields of high-quality sovereign bonds generally moved lower and their prices increased in response to robust investor demand for current income in a low interest rate environment. The outcome of the U.S. presidential election and ongoing global economic headwinds suggest that uncertainty will persist in the financial markets over the foreseeable future. Some asset classes and industry groups may benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation November 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through October 31, 2016, as provided by Mark A. Bogar, James A. Lydotes, and Andrew Leger, Portfolio Managers of The Boston Company Asset Management, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2016, Dreyfus International Small Cap Fund’s Class A shares produced a total return of -0.54%, Class C shares returned -1.21%, Class I shares returned -0.23%, and Class Y shares returned -0.16%. 1 In comparison, the fund’s benchmark, the S&P Developed ex-U.S. Small Cap Index, produced a total return of 3.33% for the same period . 2 International small-cap stocks produced mild gains during the reporting period despite various economic headwinds and high levels of market volatility. The fund lagged its benchmark, primarily due to the impact of a rising Japanese yen on exporters and a relative lack of exposure to rebounding commodity stocks. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of small-cap foreign companies. The fund’s portfolio managers use a disciplined investment process that relies on a bottom-up investment approach using proprietary quantitative models and traditional qualitative analysis to identify attractive stocks. This investment process is designed to produce a diversified portfolio that has a below-average price/earnings ratio and an above-average earnings growth trend. The portfolio managers monitor the securities in the fund’s portfolio, and will consider selling a security if its target price is exceeded, there is a negative change in the company’s fundamentals, or there is a deterioration in its ranking by the proprietary quantitative models. Sentiment Improved for International Small-Cap Equities Small-cap international stocks proved volatile on their way to producing mildly positive returns over the reporting period. Global stocks broadly declined in late 2015 under pressure from sluggish economic growth, weakening commodity prices, and concerns that the European Central Bank (ECB) did not more substantially expand its policy of monetary easing. Investor sentiment turned more sharply negative in early 2016 in response to further deterioration in oil and other commodity prices, disappointing economic data in China, doubts about the effectiveness of Japanese economic policy, and worries that higher short-term interest rates in the United States might weigh on global economic activity. Investor sentiment began to improve dramatically in mid-February 2016 amid better-than-expected global economic data, rebounding commodity prices, further monetary easing from the ECB, and indications that U.S. monetary policymakers would delay additional rate hikes. The energy and basic materials sectors led the market rally as they rebounded from depressed levels, and smaller-cap stocks generally outperformed their larger counterparts. Global markets faltered briefly post the United Kingdom’s unexpected Brexit result, only to rebound sharply after a three-day correction. During the summer, Japanese exporters were hurt by rapid appreciation in the value of the Japanese yen. However, encouraging global corporate earnings reports, along with continued accommodative monetary policies in Europe and Japan, continued to support gains in most international small-cap stocks through the remainder of the reporting period. Currencies and Commodities Undermined Relative Returns The rise in the Japanese yen undermined the fund’s holdings of Japanese exporters, including chemical producer Central Glass, tool maker Makino Milling Machine , rubber manufacturer Toyo Tire and Rubber , and auto parts supplier Tokai Rika. Returns compared to the benchmark suffered further due to the fund’s underweighted exposure to high-flying gold stocks and rebounding producers of oil and other 3 DISCUSSION OF FUND PERFORMANCE (continued) commodities. Some financial sector holdings — most notably Japan’s Chiba Bank and Italian institutions Banco Popolare Società Cooperativa and ANIMA Holding — were hurt by shifting industry fundamentals stemming from the ECB’s policy of negative short-term interest rates. A few individual holdings in other areas were negatively affected by company-specific developments, including Canadian paper company Canfor and South Korean auto parts maker Hyundai Wia. On the other hand, several of the fund’s investments enhanced its relative performance. In France, technology consultants Alten and Atos benefited from increased corporate capital spending, telemarketer Teleperformance made an acquisition that was viewed favorably by the market, and steel maker Aperam capitalized on firming stainless steel pricing. In Singapore, mobile game producer IGG launched a new game format while expanding in China, and real estate investment trust (REIT) Mapletree Industrial Trust gained value as investors sought attractive dividend yields in the prevailing low interest rate environment. Other leading performers during the reporting period included several Japanese holdings with less sensitivity to the rising yen, such as mobile game maker DeNA, diversified manufacturer Hitachi Kokusai Electric, pharmacy chain Ain Holdings, and consumer products maker Lion. Positioned for International Recovery In the prevailing global environment of firming wages, positive consumer trends, restrained inflation, accommodative monetary policies, and attractive equity valuations, we believe that international small-cap equities are well positioned to continue delivering positive performance. As of the end of the reporting period, we believe we have positioned the fund to potentially benefit from these conditions by increasing its exposure to growing companies in the information technology sector while trimming holdings in the materials and financial sectors. November 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The S
